OPINION — AG — THE SECRETARY OF STATE IS NOT AUTHORIZED TO REFUND THE EXCESS AMOUNT OF THE QUALIFICATION FEE, REFERRED TO BY YOU, FROM MONEYS NOW IN YOUR OFFICIAL DEPOSITORY ACCOUNTY IN THE STATE TREASURY, AND THAT YOU SHOULD NOT MAKE SUCH A REFUND UNLESS AND UNTIL DIRECTED TO DO SO BY A FINAL ORDER OF A COURT OF COMPETENT JURISDICTION. (FOREIGN CORPORATION, PAID EXCESSIVE AMOUNT OF QUALIFICATION FEE, PAY BACK, REFUND) CITE: 28 O.S. 111 [28-111], 62 O.S. 7.1 [62-7.1] 62 O.S. 79 [62-79] (FRED HANSEN)